Electronically Filed
                                                          Supreme Court
                                                          SCWC-30096
                                                          22-NOV-2011
                                                          09:45 AM
                            NO. SCWC-30096

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        DAVID L. WOODARD, Petitioner/Plaintiff-Appellant,

                                 vs.

        EDWARD TABANARA and CITY AND COUNTY OF HONOLULU,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30096; CIV. NO. 08-1-0132)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, JJ., and Circuit
         Judge To#oto#o, in place of McKenna, J., recused)

          Petitioner/Plaintiff-Appellant David L. Woodard’s

application for writ of certiorari, filed on October 12, 2011,

was filed more than ninety days after the filing of the ICA’s

July 13, 2011 judgment on appeal.      The application is untimely

and thus, this court lacks appellate jurisdiction.        See HRS §

602-59(c) (Supp. 2010); HRAP Rule 40.1(a).      Therefore,

          IT IS HEREBY ORDERED that the application for writ of

certiorari is dismissed.

          DATED:   Honolulu, Hawai#i, November 22, 2011.

Walter R. Schoettle on            /s/ Mark E. Recktenwald
the application and reply
for petitioner/plaintiff-         /s/ Paula A. Nakayama
appellant.

Tracy S. Fukui on the             /s/ Simeon R. Acoba, Jr.
response for respondents/
defendants-appellees.             /s/ James E. Duffy, Jr.

                                  /s/ Fa#auuga To#oto#o